3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bein et al. (US 7160029, hereinafter ‘Bein’) in view of Paxton (US 3439867).
Bein discloses the combination of a container (10) having an openable end providing an opening to said container (12; top portion) and a sealing device (14) for said container and has a first portion and a second portion and in which said first portion of said sealing device (see Fig. 3, from top edge of 18 through top of 14 (@20) includes a length of press lock seal with opposing strip portions facing one another so as to form a closable seal (col. 3, ll. 44-60) and in which said second portion of said sealing device (see Fig. 3, from top edge of 18 through bottom edge of 18) is attached to said first portion of said sealing device, said second portion having strips of adhesive material (18) disposed on opposed interior portions of said second portion of said sealing device, said adhesive material extending across said second portion and being sufficiently wide and sufficiently long so as to permit the end portion of said container immediately adjacent to its openable end to be disposed above said adhesive material and so that the openable end of said container is also disposed below said adhesive material so that adhesive-to-adhesive contact is also present above said openable end along with adhesive-to-container contact below said openable end, whereby said openable end of said container is embedded within said adhesive (functional/intended use limitations); except does not expressly disclose the sealing device is contained within said container as claimed.
However, Paxton teaches enclosing a reusable fastener (K) inside a sealed packaging bag (10) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to enclose the reclosable fastener taught by Bein inside a packaging bag as taught by Paxton, in order to allow the packaging bag to be reclosed to prevent the drying out or spoiling of the portion of the product left in the bag as taught by Paxton (col. 1, ll. 50-65).
Bein as modified above further results in a device wherein said first portion includes a zipper (20); said first portion includes opposed, flexible mating structures that snap together to form a seal (col. 3, ll. 50-51).


3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bein et al. (US 7160029, hereinafter ‘Bein’) in view of Paxton (US 3439867) as applied to claim 1 above, and further in view of Barksdale et al. (US 2009/0190862, hereinafter ‘Barksdale’).
Bein as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the cover strip as claimed.
However, Barksdale teaches a similar device wherein at least one peelable protective cover strip (70) is disposed between strips of adhesive material, whereby contact is prevented prior to use.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cover strip taught by Barksdale to the adhesive strips taught by Bein as modified above, in order to protect the adhesive prior to use as taught by Barksdale (para 0015).


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 21, 2022